DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 30 July 2021.
Claims 1-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghani et al. US 8,762,180 B2, hereafter Ghani in view of Hail et al. US 7,957,986 B1, hereafter Hail and in further view of Gray et al. US 2014/0358591 A1, hereafter Gray.
Claim 1 & 10
Ghani discloses:
a data storage device storing data indicative of a plurality of insurance claims submitted in connection with insurance policies, the data comprising a plurality of data elements for each of the insurance claims (column 1, lines 32-43 &  column 3, lines 27-36);
comparing the first segmentation classification determined based upon the first segmentation logic and the second segmentation classification determined based upon the second segmentation logic; and
Ghani does not disclose the following, however Hail does:
transmitting an indication of the higher of the first and second segment classifications, determined based upon the comparing, to a load balancing and assignment platform processor (column 5, lines 18-25 & column 7, lines 6-35); and
load balancing and assignment platform processor in communication with the segmentation platform processor, configured for: (column 7, lines 6-35) configured for;
responsive to receipt of the transmitted indication of the higher of the first and second segment classifications, by a load balancing and assignment platform processor in communication with the segmentation platform processor (column 5, lines 18-25 & column 7, lines 6-35)
selecting a first claim handler for the first insurance claim based at least in part on the higher of the first and second sequential segment classifications determined by the segmentation platform processor associated with the first insurance claim, and claim handler information; the selecting being performed at least in part by a predictive model trained with historical insurance claim information, the predictive model including at least one of: (i) a neural network, and (li) a support vector machine; and (column 7, lines 6-35); and
transmitting an indication of the selected first claim handler (column 7, lines 6-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hail with the technique of Ghani because “the data may be used to generate management statistics that are used to determine the efficiency of all aspects of the recovery process. This may include measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases.” (Column 10, lines 31-36).  Therefore, the design incentives of measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 
Ghani and Hail do not disclose the following, however Gray does:
a segmentation platform processor configured for: determining, based on evaluation of the data stored by the data storage device associated with a first insurance claim with first segmentation logic, a first segment classification for the first insurance claim, the first segment classification being one of a plurality of sequential segment classifications ranked from lowest ranking to highest ranking based on at least one of complexity and potential liability, wherein at least the first segmentation logic comprises a rule mapping at least one parameter description value to a minimum ranking value of the plurality of sequential segment classifications; (para. 0028, 0030-0033, 0034 & 0035),
determining, based on evaluation of the data associated with the first insurance claim with second segmentation logic different from the first segmentation logic, a second segment classification for the first insurance claim, the second segment classification being another one of the plurality of sequential segment classifications (para. 0028, 0030-0033, 0034 & 0035: “threshold”); and
comparing the first segmentation classification determined based upon the first segmentation logic and the second segmentation classification determined based upon the second segmentation logic (para. 0030, 0030 & 0085; and
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Gray with the technique of Ghani & Hail to improve a triage platform that facilitates the assignment of disability insurance claims to claim handlers based on claim complexity and handler characteristics.  Therefore, the design incentives of improved triage platform that assigns claims based on complexity provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Claim 2 & 11
Ghani, Hail & Gray discloses the limitations as shown in the rejection of Claim 1 & 10 above.  Ghani does not disclose the limitation of a claim handler database which stores the claim handler information, wherein the claim handler information comprises one or more of (i) numbers of other insurance claims currently assigned to claim handlers, (ii) load factors associated with claim handlers, and (iii) expertise attributes associated with the claim handlers. However, Hail, in at least Column 6, Line 62-66 discloses “The knowledge-based assignment process (step 500) maximizes resources by optimally assigning cases to recover specialists based on the criteria of the case, workload, and expertise of the recovery specialist. A recovery specialist is anyone involved in the processing of insurance claims.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hail with the technique of Ghani because “the data may be used to generate management statistics that are used to determine the efficiency of all aspects of the recovery process. This may include measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases.” (Column 10, lines 31-36).  Therefore, the design incentives of measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 3 & 12
Ghani discloses:
wherein the first insurance claim comprises at least one of a new insurance claim or a previously segmented insurance claim having a change in at least one of the plurality of data elements relating to the first insurance claim (column 8, lines 29-36).

Claim 4 & 13
Ghani, Hail & Gray discloses the limitations as shown in the rejection of Claim 1 & 10 above.  Ghani does not disclose the limitation of wherein the load balancing and assignment platform processor is further configured for receiving, from a human resources computer platform, data indicative of availability of a plurality of claim handlers, wherein selecting the first claim handler for the first insurance claim is further based at least in part on the received data indicative of availability of a plurality of claim handlers. However, Hail, in at least Column 7, Line 6-9 discloses “Next, the system determines available recovery specialists by comparing each specialist's current workload against their maximum workload level and selecting those that can accept additional work (step 520).” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hail with the technique of Ghani because “the data may be used to generate management statistics that are used to determine the efficiency of all aspects of the recovery process. This may include measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases.” (Column 10, lines 31-36).  Therefore, the design incentives of measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 5
Ghani, Hail & Gray discloses the limitations as shown in the rejection of Claim 1 above.  Ghani does not disclose the limitation of wherein the first insurance claim is a workers’ compensation claim, the first segmentation logic is injury-driven foundation segmentation logic, and the second segmentation logic comprises non-injury driven rules. However, Gray, in paragraph 0034 discloses “At 304, the insurance claim is evaluated to determine if the claim meets at least two of the following three criteria: (1) is it a relatively subjective diagnosis (e.g. clinical depression, Lyme disease), (2) is there an "uncertain" recovery profile, and (3) is there a greater than average amount of financial complexity associated with the claim.” The Examiner interprets a subjective diagnosis as a non-injury and a non-subjective diagnosis as an injury. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Gray with the technique of Ghani & Hail to improve a triage platform that facilitates the assignment of disability insurance claims to claim handlers based on claim complexity and handler characteristics.  Therefore, the design incentives of improved triage platform that assigns claims based on complexity provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 6 & 14
Ghani, Hail & Gray discloses the limitations as shown in the rejection of Claim 1 & 10 above.  Ghani does not disclose the limitation of wherein the load balancing and assignment platform processor being configured for transmitting an indication of the selected first claim handler, comprises the load balancing and assignment platform processor being configured for transmitting the indication of the first claim handler to at least one of: (i) an email server, (ii) a workflow application, (iii) a report generator, (iv) a calendar application, and (v) a claim handler device. However, Hail, in at least Column 4, Line 13-18 discloses “The server 10 is also connected to one or more recovery specialist workstations 12 for use by recovery specialists in managing subrogation and recovery of insurance claims. The connection may be through any type of network, the web, an intranet, LAN, WAN, or a modem.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hail with the technique of Ghani because “the data may be used to generate management statistics that are used to determine the efficiency of all aspects of the recovery process. This may include measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases.” (Column 10, lines 31-36).  Therefore, the design incentives of measuring the efficiency of recovery specialists, the cost effectiveness of certain actions and the value of processing certain types of cases provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7 & 16
Ghani discloses:
a configurable parameters database in communication with the segmentation platform processor, the configurable parameters database comprising a plurality of configurable parameters, at least some of the configurable parameters defining rules mapping parameter description values to a parameter value indicative of a ranking value (column 6, lines 65-67-column 7, lines 1-8 & column 7, lines 52-67).


Claim 8 & 17
Ghani discloses:
a rules database in communication with the segmentation platform processor, the rules database comprising rules mapping claim data items to ranking values (column 6, lines 65-67-column 7, lines 1-8 & column 7, lines 52-67).

Claim 9 & 18
Ghani discloses:
wherein the segmentation platform processor is configured for re-running segmentation logic responsive to an adjustment of one or more selected data elements after a first notice of loss (column 8, lines 14-26).

Claim 15
 Ghani, Hail & Gray discloses the limitations as shown in the rejection of Claim 1 & 10 above.  Ghani does not disclose the limitation of wherein the sequential segment classifications, comprise at least six classifications. However, Gray, in para. 0033 discloses “Segment Three: for claims which may have medical, occupational, and/or financial complexities which require more in-depth investigation (which should be assigned to claim handlers with relatively light workloads so they can devote more time to each individual insurance claim or to claim handlers who are skilled at handling complex claims).” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Gray with the technique of Ghani & Hail to improve a triage platform that facilitates the assignment of disability insurance claims to claim handlers based on claim complexity and handler characteristics.  Therefore, the design incentives of improved triage platform that assigns claims based on complexity provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,217,170 B2 of claims 1-18 of U.S. Patent No. 11,080,791. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 are generic to all that is recited in claims 1-20 of U.S. Patent No. 10,217,170 B2 of claims 1-18 of U.S. Patent No. 11,080,791. That is, claims 1-20 of U.S. Patent No. 10,217,170 B2 of claims 1-18 of U.S. Patent No. 11,080,791 falls entirely within the scope of claims 1-18 or, in other words, claims 1-18 are anticipated by claims 1-20 of U.S. Patent No. 10,217,170 B2 of claims 1-18 of U.S. Patent No. 11,080,791.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Church US 2010/0287131 discloses “an intelligent contact handler management system can proxy contact inquiry requests, aggregate contact handler availability, capability and expertise and dynamically select, reserve and assign an optimal contact handler from a group of contact handlers to the contact inquiry. An intermediate communications proxy mediates customer inquiry requests and manages communications between a central contract management server and a plurality of communication sub-systems in communication with contact handlers. Community derived expertise information is used to select a contact handler.”
Urrutia US 8,046,281 discloses “A number of technology vendors market workflow systems (e.g. the Siebel 7.8 insurance module) that decompose a claim into segments while optimizing the assignment of these claim segments to claims adjusters and service providers. A "Score-Based Assignment" is used to automate the assignment of the claim to the claim adjuster and service providers based on a broad range of criteria, including skills or expertise, region, language, and workload. Another commercially available application, "Guidewire ClaimCenter," is described as providing automated, rules-driven segmentation and assignment of claims and exposures based on any attributes of the claim or the claims organization.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619